

116 S2430 IS: To provide an exemption from certain requirements for federally funded projects and activities in areas not in metropolitan statistical areas, and for other purposes. 
U.S. Senate
2019-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2430IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mrs. Blackburn (for herself, Mr. Perdue, and Mrs. Hyde-Smith) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide an exemption from certain requirements for federally funded projects and activities in
			 areas not in metropolitan statistical areas, and for other purposes. 
	
 1.Federally funded projects and activities not in metropolitan statistical areasNotwithstanding any other provision of law, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and division A of subtitle III of title 54, United States Code (formerly known as the National Historic Preservation Act), shall not apply to any project or activity that—
 (1)is not located in a metropolitan statistical area (as defined by the Office of Management and Budget); and
 (2)is carried out using Federal funds.